DETAILED ACTION
This non-final action is in response to application filed on 11/05/2018.
Claims 1-20 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 12/24/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knas et al. (10735193) in view of Mahatwo et al. (20200125738).

Regarding claim 1, Knas teaches a method comprising: 
maintaining at a given one of the nodes in the multi-cloud computing environment a blockchain instance in accordance with a decentralized blockchain network comprised of at least a subset of the nodes in the multi-cloud computing environment [Knas column 4 lines 9-24: a node of the plurality of nodes stores a blockchain instance]
wherein each of the subset of nodes locally maintain a blockchain instance [Knas column 5 lines 47-65 and column 7 line 63-column 8 line 14: each node locally stores a blockchain instance]; and 
maintaining at the given one of the nodes a global state database which is locally synchronized with the locally maintained blockchain instance and stores identifying information about nodes in the multi-cloud computing environment [Knas column 4 lines 25-41, column 4 line 63-cloumn 5 line 15, and column 6 lines 48-63: the analytics server maintains a system database which is a global state database because it stores all the blockchain information of nodes, i.e., blockchain instances are synchronized with the system database, the system database also stores information about the nodes of the environment], 
wherein the method is implemented via one or more processing devices each comprising a processor coupled to a memory [Knas column 4 lines 51-62, column 7 line 63-column 8 line 14, and column 8 lines 50-67].
However, Knas does not explicitly teach in a multi-cloud computing environment comprising a plurality of cloud platforms with each cloud platform comprising one or more nodes; and wherein the identifying information comprises information on how to find one or more of the nodes.
Mahatwo teaches in a multi-cloud computing environment comprising a plurality of cloud platforms with each cloud platform comprising one or more nodes [Mahatwo ¶0017, ¶0052-¶0053, and ¶0060: an environment comprising a plurality of cloud platforms wherein each cloud platform comprises a plurality of nodes]; and 
wherein the identifying information comprises information on how to find one or more of the nodes [Mahatwo ¶0036 and ¶0048: the information identifies how to find other nodes, e.g., a peer/node may query the cloud platform to identify available nodes of the network].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a peer to synchronize its ledger with the distributed ledger of other peers in the event that synchronization is lost thus allowing for hardware and/or software resources of the peers to be continually updated for security and performance without the updated peers disrupting the blockchain and allowing the blockchain network to scale as needed to support additional peers as the number of participants changes and/or to increase the resource allocation for individual peers as the data volume changes as explained in ¶0025 of Mahatwo.

Regarding claims 19-20, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 19-20 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Knas-Mahatwo teaches the method of claim 1.
NOTE: The original specification at pages and 10 and 12 discloses that “Each node creates a description record to depict its own attributes…As such, attribute-based access control is achieved on the blockchain. One example is Hyperledger Fabric.
Mahatwo further teaches wherein the identifying information further comprises information on one or more attributes of one or more of the nodes [Mahatwo ¶0016-¶0017, ¶0036, ¶0060, and ¶0063-¶0064: the information further identifies attributes which are resources available on the peer/node]. The same rationale applies as in claim 1. 




Regarding claim 3, Knas-Mahatwo teaches the method of claim 2.
Mahatwo further teaches wherein the one or more attributes of each of the nodes comprises computing resources available on one or more of the nodes [Mahatwo ¶0016-¶0017, ¶0036, ¶0060, and ¶0063-¶0064: the information further identifies attributes which are resources available on the peer/node]. The same rationale applies as in claim 1.

Regarding claim 4, Knas-Mahatwo teaches the method of claim 1.
Mahatwo teaches further comprising the given one of the nodes registering with the decentralized blockchain network [Mahatwo ¶0020-¶0021, ¶0032, and ¶0043-¶0044: the node sends a registration request to the orderer cluster (blockchain network) for joining or participating in the blockchain network]. The same rationale applies as in claim 1.

Regarding claim 5, Knas-Mahatwo teaches the method of claim 4.
Mahatwo teaches wherein the step of registering further comprises the given one of the nodes sending a registration request message to the decentralized blockchain network [Mahatwo ¶0020-¶0021, ¶0032, and ¶0043-¶0044: the node sends a registration request to the orderer cluster (blockchain network) for joining or participating in the blockchain network]. The same rationale applies as in claim 1.

Regarding claim 7, Knas-Mahatwo teaches the method of claim 4.
Mahatwo further teaches wherein a record for the given one of the nodes is added to the decentralized blockchain network after verification by a consensus of the other nodes of the decentralized blockchain network [Mahatwo ¶0018-¶0019, ¶0033, and ¶0065-¶0066: data is added (entered) into the blockchain (ledger) after verification/confirmation by of a consensus of other nodes of the blockchain network], and 
wherein the record indicates identifying information about the given one of the nodes [Mahatwo ¶0016, ¶0036 and ¶0060: the data indicates identifying information of the nodes such as resources available on the node of the network]. The same rationale applies as in claim 1. 

Regarding claim 11, Knas-Mahatwo teaches the method of claim 1.
Mahatwo additionally teaches further comprising the given one of the nodes querying its locally maintained global state database to obtain identifying information for another node in the multi-cloud computing environment so as to find the other node [Mahatwo ¶0027, ¶0029, ¶0036, ¶0048, and ¶0068: the information identifies how to find other nodes, e.g., a peer/node may query the storage (database) of the cloud platform to identify available nodes of the network]. The same rationale applies as in claim 1.

Regarding claim 12, Knas-Mahatwo teaches the method of claim 11.
Mahatwo additionally further comprising the given one of the nodes using the identifying information for the other node to communicate with the other node [Mahatwo ¶0027, ¶0036, ¶0053, ¶0056, and ¶0068: the information is used for communication between nodes]. The same rationale applies as in claim 1.

Regarding claim 16, Knas-Mahatwo teaches the method of claim 1.
Mahatwo further teaches wherein the global state database stores the identifying information about the nodes in the multi-cloud computing environment as key-value pairs [Mahatwo ¶0013: the data stored may include key-value pairs]. The same rationale applies as in claim 1.

Regarding claim 17, Knas-Mahatwo teaches the method of claim 1.
Knas teaches further comprising the locally maintained blockchain instance synchronizing with the decentralized blockchain network [Knas column 15 lines 8-32: the blockchain instances are synchronized with the system database].
Mahatwo ¶0011-¶0013, ¶0018, ¶0023-¶0024, and ¶0013 teaches that the blockchain data is synchronized with the blockchain network.




Regarding claim 18, Knas-Mahatwo teaches the method of claim 1.
Mahatwo further teaches wherein the plurality of cloud platforms comprises multiple private clouds, multiple public clouds, or a combination of one or more private clouds and one or more public clouds [Mahatwo ¶0017, ¶0027, ¶0052-¶0053, and ¶0060: an environment comprising a plurality of cloud platforms wherein each cloud platform may be either public or private clouds because the peers are of a peer-to-peer, private, and/or permissioned blockchain network]. The same rationale applies as in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knas et al. (10735193) in view of Mahatwo et al. (20200125738) in view of Chow et al. (20190312863).

Regarding claim 6, Knas-Mahatwo teaches the method of claim 5.
However, Knas-Mahatwo does not explicitly teach wherein the registration request message is cryptographically signed by the given one of the nodes.
Chow teaches wherein the registration request message is cryptographically signed by the given one of the nodes [Chow ¶0067-¶0069: a digital signature is applied to the enrollment request (registration request) using a private cryptographic key of the operator of the node].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Knas-Mahatwo with the teachings of Chow in order to incorporate wherein the registration request message is cryptographically signed by the given one of the nodes. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for decentralized biometric authentication processes to enable computing devices having limited storage functionalities to efficiently implement a biometric authentication of the operator of the computing devices as explained in ¶0078 of Chow.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Knas et al. (10735193) in view of Mahatwo et al. (20200125738) in view of Huang et al. (20140056193).

Regarding claim 8, Knas-Mahatwo teaches the method of claim 1.
However, Knas-Mahatwo does not explicitly teach further comprising the given one of the nodes unregistering with the decentralized blockchain network.
Huang teaches further comprising the given one of the nodes unregistering with the decentralized blockchain network [Huang ¶0026 and ¶0050: the node sends a deregistration request to the network for releasing the node from the network].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Knas-Mahatwo with the teachings of Huang in order to incorporate further comprising the given one of the nodes unregistering with the decentralized blockchain network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for the releasing of devices in which allows for the network to efficiently and effectively reuse station identifiers as explained in ¶0026 of Huang.

Regarding claim 9, Knas-Mahatwo-Huang teaches the method of claim 8.
Huang teaches wherein the step of unregistering further comprises the given one of the nodes sending an unregistration request message to the decentralized blockchain network [Huang ¶0026 and ¶0050: the node sends a deregistration request to the network for releasing the node from the network]. The same rationale applies as in claim 8.

Regarding claim 10, Knas-Mahatwo-Huang teaches the method of claim 9.
Mahatwo further teaches wherein a record for the given one of the nodes is added to the decentralized blockchain network after verification by a consensus of the other nodes of the decentralized blockchain network [Mahatwo ¶0018-¶0019, ¶0033, and ¶0065-¶0066: data is added (entered) into the blockchain (ledger) after verification/confirmation by of a consensus of other nodes of the blockchain network], and 
. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knas et al. (10735193) in view of Mahatwo et al. (20200125738) in view of Mamidi et al. (8352429).

Regarding claim 13, Knas-Mahatwo teaches the method of claim 12.
However, Knas-Mahatwo does not explicitly teach wherein the given one of the nodes communicates with the other node for one or more of data protection functions.
Mamidi teaches wherein the given one of the nodes communicates with the other node for one or more of data protection functions [Mamidi column 7 lines 4-11, column 7 lines 49-62, and column 9 line 64-column 10 line 4: nodes (storage systems) communicate with each other to provide flexibility for data protection].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Knas-Mahatwo with the teachings of Mamidi in order to incorporate wherein the given one of the nodes communicates with the other node for one or more of data protection functions.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides flexibility for data protection utilizing a multi-tier storage systems explained in column 7 lines 4-11 of Mamidi.

Regarding claim 14, Knas-Mahatwo-Mamidi teaches the method of claim 13.
Mamidi further teaches wherein the one or more data protection functions comprise a data protection load balancing function [Mamidi column 7 lines 4-11, column 7 lines 27-48, and column 9 line 64-column 10 line 4: nodes (storage systems) communicate with each other to optimize data availability and improve load balancing]. 

A person of ordinary skilled in the art would have been motivated to make such modification because it optimizes data availability via load balancing utilizing a multi-tier storage systems explained in column 7 lines 4-11 of Mamidi.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knas et al. (10735193) in view of Mahatwo et al. (20200125738) in view of Bowerman et al. (20130094636).

Regarding claim 15, teaches the method of claim 13.
However, Knas-Mahatwo does not explicitly teach wherein the one or more data protection functions comprise a data protection auto-upgrade function.
Bowerman teaches wherein the one or more data protection functions comprise a data protection auto-upgrade function [Bowerman ¶0040: the system level security (protection) is managed through automated security upgrades to the operating system and application servers running on each server role].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Knas-Mahatwo with the teachings of Bowerman in order to incorporate wherein the one or more data protection functions comprise a data protection auto-upgrade function.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a system level security/protection that prevents the spread of vulnerability that is limited to a server role or application as explained in ¶0040 of Bowerman.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLIFTON HOUSTON/Examiner, Art Unit 2453         

                                                                                                                                                                                               

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453